UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7404



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


MICHAEL ANTHONY CARPENTER,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.  Samuel G. Wilson,
District Judge. (3:03-cr-00013-sgw)


Submitted:    March 27, 2008                 Decided:   April 2, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Anthony Carpenter, Appellant Pro Se. William Frederick
Gould, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Anthony Carpenter appeals the district court’s

order denying Carpenter’s motion for free copies. We have reviewed

the record and find no reversible error.     Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.       See United States v.

Carpenter, No. 3:03-cr-00013-sgw (W.D. Va. Aug. 29, 2007).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -